         Case 8:18-cr-00157-TDC Document 154 Filed 03/29/19 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA
                                                   *

 v.                                                *

                                                   *           Criminal No. TDC-18-157
 LEE ELBAZ
                                                   *
         Defendant
                                                   *

                                              ORDER

       This matter is before the Court on the Emergency Expedited Motion of Ms. Elbaz to

Modify Conditions of Release. (ECF No. 153.) Ms. Elbaz requests that the Court modify the

current conditions of release to allow her to travel to Israel, so she can visit her ailing 91-year-old

grandfather who is hospitalized. The Government and the United States Pretrial Services Office

object. For the reasons set forth below, the Defendant’s Motion is denied.

       Although the Court is sympathetic to Ms. Elbaz’s personal circumstances, the Court must

view this request in accordance with the Bail Reform Act, 18 U.S.C. § 3142, and with the current

conditions of release. Despite the argument of counsel and the representations of her family that

Ms. Elbaz would return to the United States of America, the Court is not sufficiently persuaded to

permit Ms. Elbaz to return to her country of origin and travel to Israel. Ms. Elbaz continues to be

a risk of flight. While the Court has previously modified the conditions of release, allowing Ms.

Elbaz to return to Israel is a request that goes too far even when considering the unfortunate

circumstances of her grandfather. The Motion (ECF No. 153) is DENIED.


March 29, 2019                                        /s/
Date                                           Timothy J. Sullivan
                                               United States Magistrate Judge
